 

 

Case 1:18-cr-00782-GBD Document 78 Filed 06/15/21 Page 1of1

uthern Distri
Federal Defenders 52 Duane Street-10th Floor, New York Ny 10008
OF NEW YORK, INC. Tel: (212) 417-8700 Fax: (212) 571-0392

 
   

 

 

David FE. Pation USDC SONY. Southern District of New York
“. Jennifer L. Brow

E ecutive Director DOG M4 FE NT “Awomescin “Chow

and dternev-in- Chief Ri f: ery ft j NIC Y :

DATE FILED: (20 7

tte OMB,

 

TN . =| June 11, 2021

enna as

  

BY ECF ,
Honorable Judge George B. Danicls SO ORDERED:

United States District Judge B ont J
Din a

Southern District of New York A
AS} Daniels, U.S.D.J.

40 Foley Square
JUN 15 2021

 
  

New York, NY 10007

 

Re: United States v. Sandra Maria De Oliveira Lindo
18 Cr. 782 (GBD)

Dear Judge Daniels:

I write to request permission for Ms. Lindo to travel to Western North Carolina, where her
partner’s parents and his sister live. We would like for it to be added as another district she can
travel to with permission from pretrial.

On October 7, 2020, Ms. Lindo was released on her own recognizance, with travel restricted
to SDNY/EDNY/N.D.Ga. and S.D.Ga. We have been in touch with AUSA Stephanie Lake in this
case and she has indicated that the Government does not object to this travel request. Ms. Lindo’s
pretrial officer, Walt Cochran, informs me that Pretrial Services also has no objection to this
application to the Court.

If the Court grants this request, Ms. Lindo will provide Officer Cochran with her itinerary
for future trips. Thank you for your consideration of this matter.

Respectfully submitted,

Is/

Zawadi Baharanyi
Assistant Federal Defender
(212) 417-8735

cc: AUSA Stephanie Lake

 
